197 Pa. Superior Ct. 65 (1961)
Bundrant
v.
Rikal et al., Appellants.
Superior Court of Pennsylvania.
Argued November 16, 1961.
December 14, 1961.
*66 Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
C. Dale Blair, for appellants.
Elmer G. Klaber, for appellee.
OPINION PER CURIAM, December 14, 1961:
The order of the Court of Common Pleas of Butler County is affirmed on the opinion of President Judge CLYDE S. SHUMAKER for the court below, reported at 25 Pa. D. & C. 2d 499.